Exhibit 10.2

LUNA INNOVATIONS INCORPORATED

FIRST AMENDMENT TO SEPARATION AND CONSULTING

AGREEMENT

THIS FIRST AMENDMENT TO SEPARATION AND CONSULTING AGREEMENT (the “Amendment”) is
made and entered into as of the 18th day of May, 2011 (the “Effective Date”), by
and between Luna Innovations Incorporated (the “Company”) and Kent A. Murphy,
Ph.D. (the “Consultant,” and together with the Company, the “Parties”) and
provides as follows:

RECITALS

WHEREAS, the Parties previously entered into that certain Separation and
Consulting Agreement, dated as of August 10, 2010 (the “Original Consulting
Agreement”); and

WHEREAS, the Parties desire to amend the terms of the Original Consulting
Agreement as provided in this Amendment.

TERMS OF AMENDMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:

 

1. Paragraph 4 of the Original Consulting Agreement is hereby deleted in its
entirety and restated as follows:

Healthcare Benefits. The Company shall pay the group health continuation
premiums for the Consultant and the Consultant’s covered dependents through
February 10, 2012 to the extent the Consultant is eligible for and elects such
continuation coverage under COBRA. In addition, upon presentation of reasonable
documentation, the Company shall reimburse the Consultant for his health
insurance premiums during the period from February 11, 2012 through August 10,
2012 up to an amount equal to $1,250 per month (with such amount appropriately
prorated for the Company’s obligations with respect to February and August).

 

1



--------------------------------------------------------------------------------

2. Paragraph 8 of the Original Consulting Agreement is hereby deleted in its
entirety and restated as follows:

Consulting Compensation. In exchange for the Company’s access to the
Consultant’s time, talents, and services, the Company shall pay the Consultant
the following amounts per month of the Term, payable on the last day of such
month:

 

Month

   Amount   August 2010    $ 15,241.94    September 2010    $ 22,500    October
2010    $ 22,500    November 2010    $ 22,500    December 2010    $ 22,500   
January 2011    $ 22,500    February 2011    $ 22,500    March 2011    $ 22,500
   April 2011    $ 22,500    May 2011    $ 102,500    June 2011    $ 22,500   
July 2011    $ 22,500    August 2011    $ 22,500    September 2011    $ 22,500
   October 2011    $ 2,500    November 2011    $ 2,500    December 2011    $
2,500    January 2012    $ 2,500    February 2012    $ 7,258.06   

The Consultant acknowledges receipt of all payments identified on the above
chart through April 2011.

 

3.

Entire Agreement. This Amendment, the Original Consulting Agreement and the
parties’ letter agreement (“Letter Agreement”) of even date herewith shall
constitute the complete, final and exclusive embodiment of the entire

 

2



--------------------------------------------------------------------------------

agreement between the Parties with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. It may not be amended or modified
except in a writing signed by the Parties.

 

4. Counterparts and Facsimile Signatures. This Amendment may be executed by
facsimile transmission and in several counterparts, and all counterparts so
executed shall constitute one agreement binding on all parties, notwithstanding
the fact that all the Parties have not signed the original or the same
counterpart. Any counterpart signed by the Party against whom enforcement of
this Amendment is sought shall be admissible into evidence as an original of
this Amendment to prove its contents.

 

5. No Further Amendment. Except as otherwise expressly provided in this
Amendment, all of the terms and conditions of the Original Consulting Agreement
remain unchanged and continue in full force and effect.

 

6. Letter Agreement. Concurrently with the execution of this Amendment, the
Company and Consultant shall enter into the Letter Agreement.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year above written.

 

LUNA INNOVATIONS INCORPORATED      CONSULTANT By:  

/s/ My E. Chung

    

/s/ Kent A Murphy, Ph.D

      Name: My E. Chung      Kent A. Murphy, Ph.D.       Title: President & CEO
    

 

4